Citation Nr: 0207550	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-48 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services provided in connection with the veteran's 
hospitalization and treatment at the South Georgia Medical 
Center from October 12, 1994 to October 13, 1994.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant was separated from active duty in June 1981 
following over 21 years of active service.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1996 determination 
by the Department of Veterans Affairs (VA) Medical Center in 
Lake City, Florida (RO).

In April 1998 and June 1998, the case was remanded to the VA 
Regional Office (RO) in St. Petersburg, Florida for 
additional development.  

The Gainesville, Florida VA Medical Center issued a 
supplemental statement of the case in March 1999 continuing 
the prior denial.

The case was subsequently transferred to the Atlanta, 
Georgia, RO, from where it was returned to the Board in May 
2002.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran, who has a total disability permanent in 
nature from a service connected disability, received private 
medical care at the South Georgia Medical Center from October 
12, 1994 to October 13, 1994, for repair of left rotator cuff 
tear.

3.  The veteran did not obtain prior authorization from VA 
for the above private medical treatment and, at the time of 
that treatment, a medical emergency of such nature that delay 
would have been hazardous to life or health did not exist.

4.  VA medical treatment was feasibly available, and the 
veteran had several months between the time of his rotator 
cuff injury and the surgery in which to contact VA and 
arrange for orthopedic consultation and surgery.


CONCLUSION OF LAW

VA reimbursement for unauthorized private medical expenses 
incurred in the course of private treatment of the veteran on 
October 12 and 13, 1994, is not warranted.  38 U.S.C.A. §§ 
1701, 1728 (West 1991 & Supp. 2001); 38 C.F.R. § 17.120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The above notwithstanding, VCAA does not 
require that assistance be provided to a claimant where there 
is "no reasonable possibility . . . that such assistance 
would aid in substantiating the claim." VCAA, § 3, subpart 
(a) (to be codified at 38 U.S.C.A. § 5103A(a)(2)).  Here, the 
facts which are dispositive of the claim are not in dispute, 
and require no further development.  Additionally, the 
appellant was notified in the November 1996 statement of the 
case (SOC) and the March 1999 supplemental statement of the 
case (SSOC) of the laws and regulations governing payment or 
reimbursement of unauthorized medical expenses, and why he 
did not meet the criteria.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  Also, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases for the denial of this claim. 

Accordingly, it is the Board's opinion that VA's duty to 
assist the veteran is satisfied, and all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction.

Factual background

The record shows that the veteran is service-connected for 
multiple disabilities, including hypertensive cardiovascular 
disease with angina pectoris, diabetes mellitus with 
peripheral neuropathy, and peripheral vascular disease, with 
a combined evaluation of 80 percent.  Individual 
unemployability was granted from January 1987, and the 
veteran is considered permanently and totally disabled as the 
result of service connected disabilities.  

In May 1994, the veteran was seen at the South Georgia 
Medical Center with a history of having injured his left 
shoulder lifting a large trash can approximately one month 
earlier.  A diagnosis of possible rotator cuff tear, left 
shoulder, vs. rotator cuff tendinitis was made.  The 
consulting physician recommended an arthrogram of the 
shoulder in order to rule out rotator cuff tear, with a 
notation that if a tear was found, it would require repair.

On October 12, 1994, the veteran underwent a left rotator 
cuff repair at the South Georgia Medical Center.  The surgery 
was successful and he was discharged the following day.  It 
is this treatment for which the veteran seeks reimbursement 
from VA.

The veteran has contended that the rotator cuff repair was 
performed on an emergency basis, and that he was unable to 
drive to a VA facility for the procedure due to extreme pain 
and inability to move the shoulder.  On a February 1999 
written statement, the veteran stated that 

I had injured my shoulder in October 94 
by lifting a trast [sic] can to empty it 
in the dumpster, and I tour [sic] my 
shoulder very badly.  I went to my doctor 
and due to the seriousness of the injury 
and pain, he put me in the hospital for 
emergency surgery...I could not have driven 
to Gainesville, Fl., [VAMC] for 
treatment...a trip of 125 miles, in the 
pain I was in.

The veteran did not request authorization for this private 
medical treatment, nor has he ever alleged that he did.  The 
veteran has not submitted an expert's opinion substantiating 
his contention that the rotator cuff repair was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, or that VA medical care was 
unavailable on the above dates.

In May 1996 and March 1999, VA determined that the veteran 
did not meet the criteria for payment of the unauthorized 
medical expenses.  A June 1996 medical evaluation by a VA 
physician disapproved the October 1994 private hospital 
treatment on the basis that it was nonemergent medical care.


Legal analysis

It is noted that 38 C.F.R. 17.120, which controls the case 
was, in 1994, located at 38 C.F.R. 17.80.  As there is no 
substantive difference in the provisions, the current 
citation will be used for convenience.

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, see 38 U.S.C.A. § 1703(a), 
and (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).

As indicated earlier, in the present case, the veteran has 
not argued, nor does the evidence suggest, that prior 
authorization for the private medical treatment received at 
the South Georgia Medical Center was obtained.  Thus, the 
only theory of entitlement that can be addressed in this case 
is the one applicable for medical services that were not 
previously authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:

(A) that the treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a nonservice- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; or (4) any illness, injury or dental 
condition in the case of veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31; and

(B) that a medical emergency existed and delay would have 
been hazardous to life or health; and

(C) that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise or practicable or treatment 
had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The first criterion appears to have been met in the present 
case, as the veteran has a total disability permanent in 
nature resulting from service-connected disability.

The second criterion is not met in the present case because, 
while the veteran claims that the rotator cuff repair was 
performed on an emergency basis, and that he could not drive 
to a VA facility due to his pain and shoulder immobility, the 
fact remains that this clearly was not a condition that 
required emergency treatment.  The United States Court of 
Appeals for Veterans Claims (the Court) has defined an 
emergency as "a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action."  Hennessey, 
7 Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).

In this case, the veteran has contended in writing that he 
injured his shoulder lifting a trash can in October 1994, saw 
his doctor and was advised to have surgery immediately.  
However, the objective record indicates that he actually was 
seen with complaints of a shoulder injury (from lifting a 
trash can a month earlier) in May 1994, and that the rotator 
cuff repair was not conducted until October 1994, 
approximately five months later.  

Given this five month period between onset and treatment of 
the rotator cuff tear, immediate action was clearly not 
needed so as to warrant emergency treatment at the time.  In 
June 1996 a VA physician determined that the treatment in 
question was "nonemergent".  There is no medical evidence 
supporting his contention that the surgery was performed in 
an emergency.  The veteran is not competent to say that his 
was an emergency, insofar as he has not shown that he is a 
medical care expert.  In this regard, it is noted that the 
Court has said that, where a claim involves a medical fact, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  The Court has also held that 
lay persons are not qualified to render medical opinions 
regarding medical issues.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

The third criterion is not met in the present case, either, 
because it is not shown that VA medical treatment was not 
"feasibly available" to the veteran in October 1994.  In this 
regard, it is noted that a VA facility may be considered as 
"not feasibly available" when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52 and 17.53.  None of these 
circumstances was present in this case when the veteran 
sought medical care in October 1994: the veteran's medical 
condition was not urgent so as to require immediate medical 
treatment, he had ample opportunity to arrange for 
transportation to the appropriate VA medical center, and he 
has not shown that the nature of the treatment required made 
it necessary or economically advisable to use non-VA medical 
facilities.  Here, the record indicates that the veteran's 
rotator cuff repair was available at the Gainesville, 
Florida, VAMC.  Since VA medical treatment was available, it 
cannot be found on appeal that VA services were "not feasibly 
available."

As was noted above, all three of the criteria listed in 38 
U.S.C.A. § 1728(a) must be met in order to establish 
entitlement to payment or reimbursement of unauthorized 
private (i.e., non-VA) medical expenses.  Here, it is shown 
that the veteran has a total disability permanent in nature 
resulting from service-connected disability, but it is not 
shown that there was a medical emergency of such nature that 
delay would have been hazardous to life or health, or that VA 
medical treatment was not feasibly available at that time.

In view of all of the above, the Board concludes that VA 
reimbursement for unauthorized private medical expenses 
incurred in the course of private treatment of the veteran on 
October 12 and 13, 1994, is not warranted.


ORDER

Reimbursement or payment by the Department of Veterans 
Affairs (VA) for the cost of unauthorized medical services 
provided in connection with the veteran's hospitalization and 
treatment at the South Georgia Medical Center from October 
12, 1994 to October 13, 1994, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

